Citation Nr: 1030320	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-22 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder other than PTSD.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.

5.  Entitlement to service connection for a left knee disability

6.  Entitlement to service connection for a right knee disability 
as secondary to a left knee disability.

7.  Entitlement to service connection for PTSD.

8.  Entitlement to service connection for a neck disability.

9.  Entitlement to service connection for a left leg disability.

10.  Entitlement to service connection for a right leg 
disability.

11.  Entitlement to service connection for a right hip 
disability.

12.  Entitlement to service connection for cold injury residuals 
of bilateral hands (a bilateral hand disability).

13.  Entitlement to service connection for cold injury residuals 
of bilateral feet (a bilateral foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Jurisdiction over this claim is now with the RO in 
San Diego, California.

In February 2010, the Veteran testified before the undersigned 
Veterans Law Judge in a Videoconference hearing.  A copy of the 
hearing transcript is associated with the claims file.

The issues of whether new and material evidence has been received 
to reopen a claim for service connection for hypertension, 
whether new and material evidence has been received to reopen a 
claim for service connection for a back disability, and service 
connection for a left knee disability, a right knee disability as 
secondary to a left knee disability, a neck disability, a left 
leg disability, a right leg disability, a right hip disability, 
cold injury residuals of bilateral hands, and cold injury 
residuals of bilateral feet are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed July 2001 rating decision denied service 
connection for a left knee disability and an acquired psychiatric 
disability other than PTSD.

2.  The evidence pertaining to the Veteran's left knee disability 
received since the July 2001 rating decision was not previously 
submitted, relates to unestablished facts that are necessary to 
substantiate the claim, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.

3.  The evidence received since the July 2001 rating decision 
does not relate to an unestablished facts that is necessary to 
substantiate the claim for an acquired psychiatric disability 
other than PTSD, is cumulative or redundant of other evidence of 
record, and does not raise a reasonable possibility of 
substantiating the claim for service connection for an acquired 
psychiatric disability other than PTSD.

4.  The Veteran's alleged PTSD stressor has not been verified.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied service connection 
for a left knee disability and an acquired psychiatric disability 
other than PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  Evidence pertaining to a left knee disability received since 
the July 2001 rating decision is new and material, and the 
Veteran's claim for service connection for a left knee disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  New and material evidence pertaining to an acquired 
psychiatric disability other than PTSD has not been received 
since the July 2001 rating decision that denied entitlement to 
service connection for an acquired psychiatric disability other 
than PTSD, and that claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the question of 
whether service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. West, 
12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection; however, it is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is probative.  
Such evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that last 
final disallowance of the claim.  The evidence to be considered 
in making this new and material determination is that added to 
the record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  



Left Knee Disability

In a July 2001 rating decision, the RO denied service connection 
for a left knee disability.  From the face of that decision, the 
basis for that denial was that while there was a service 
treatment report from April 1966 indicating a left knee sprain, 
there was no evidence of residuals of left knee injury in service 
or after discharge from service.

The Veteran did not initiate an appeal of this decision; 
therefore, the July 2001 rating decision became final.  
38 U.S.C.A. § 7105.  

Based on the above, in order to reopen his claim for service 
connection for a left knee disability, the record must show the 
receipt, since the July 2001 rating decision, of non-redundant 
and non-cumulative evidence showing that there are current 
residuals of a left knee disability that was incurred in or 
caused by military service.

Evidence received since the July 2001 final disallowance includes 
Social Security Administration records, private medical records 
from Talbert Medical Group from July 2003 to October 2005, and VA 
outpatient treatment reports.

Results from a magnetic resonance imaging (MRI) of the Veteran's 
knees conducted in March 2005, revealed that the Veteran's left 
knee had myxoid degeneration in the anterior and posterior horns 
of the medial meniscus without obvious tear.  There was also a 
complex tear in the posterior horn of the lateral meniscus, 
moderate suprapatellar joint effusion, and a grade 1 strain 
without definite disruption was noted in the medial collateral 
ligament.

In addition, during the February 2010 hearing before the 
undersigned, the Veteran testified that after falling down into a 
foxhole during field training in service, he was sent to the 
dispensary for treatment of his left knee.  

The Board notes that the Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).

While some of the new evidence clearly does not provide a basis 
to grant this claim, the evidence discussed above was not 
previously submitted, and relates to an unestablished fact that 
is necessary to substantiate the claim for service connection for 
a left knee disability.  The Board finds that the additional 
evidence is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  

Thus, the Board finds that new and material evidence has been 
received, and the Veteran's claim for service connection for a 
left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 

Acquired Psychiatric Disability Other than PTSD

In a July 2001 rating decision, the RO denied service connection 
for an acquired psychiatric disability other than PTSD.  From the 
face of that decision, the basis for that denial was that there 
was no evidence that an acquired psychiatric disability other 
than PTSD was either incurred in or caused by military service.  
The rating decision noted that no psychiatric treatments or 
complaints were mentioned in any service treatment report of 
record.

The Veteran did not initiate an appeal of this decision; 
therefore, the July 2001 rating decision became final.  
38 U.S.C.A. § 7105.  

Based on the above, in order to reopen his claim for service 
connection for an acquired psychiatric disability other than 
PTSD, the record must show the receipt, since the July 2001 
rating decision, of non-redundant and non-cumulative evidence 
showing that this condition was incurred in or caused by military 
service.

Evidence received since the July 2001 final disallowance includes 
Social Security Administration records, private medical records 
from Talbert Medical Group from July 2003 to October 2005, and VA 
outpatient treatment reports.

While the private medical records from Talbert Medical Group, VA 
outpatient treatment reports, and Social Security Administration 
records are new evidence, they are not material evidence.  None 
of this new evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for an 
acquired psychiatric disability other than PTSD.

Indeed, current VA treatment reports do indicate that the Veteran 
has a diagnosis of recurrent, major depressive disorder.  
However, this evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection as it 
fails to show that this condition was incurred in or caused by 
service.

Recent evidence of treatment for a disability does not indicate 
that the disability is related to service from March 1966 to 
February 1968, more than 40 years ago.

In short, no evidence added to the record since the last final 
disallowance of his claim shows, or even relates to whether the 
Veteran's acquired psychiatric disability other than PTSD was 
incurred in or caused by military service.  Thus, new and 
material evidence has not been submitted to reopen the Veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disability other than PTSD, and his claim may not be 
reopened.

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R.  
§ 3.304(f).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric Association 
(DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2009).

The claimant bears the burden to present and support a claim of 
benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Board 
shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

As to the first criteria, a diagnosis of PTSD was indicated on a 
computerized problem list from February 2010.  On that same 
treatment report, the psychiatrist indicated that the Veteran had 
recurrent, intrusive, and distressing thoughts, recurrent 
nightmares, flashbacks, alienation and isolation, emotional 
numbing and displaying flat affect and a monotone voice, no sense 
of the future, survivor guilt, difficulty falling and staying 
asleep, anger and rage, memory and concentration problems, 
hypervigilience, and exaggerated startle response.  Based on 
these findings, the Board finds that the Veteran has a confirmed, 
clinical, multiaxial diagnosis of PTSD in accordance with the 
DSM-IV criteria.  38 C.F.R.  § 4.125(a).  

This case turns on the second required element listed above, the 
occurrence of an in-service stressor.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R.  § 3.304(d) (pertaining to combat 
veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must 
make a specific finding as to whether the veteran engaged in 
combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a 
combat zone does not establish that a veteran engaged in combat 
with the enemy.  Id.  Whether the veteran engaged in combat with 
the enemy is determined through the receipt of certain recognized 
military citations or other supportive evidence.  West v. Brown, 
7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not 
engage in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and where the 
following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's, which were appealed to the 
Board prior to July 13, 2010, but have not been decided by the 
Board as of that date.  75 Fed. Reg. 41092 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)).

In this case, there is no evidence of record that the Veteran 
engaged in combat with the enemy, nor does he so contend.  In 
addition, based on the Veteran's alleged stressor, discussed 
below, the Board finds that the new regulation is not for 
application.

The Veteran contends that while in Germany for 18 months, about 
once a month, he was stressed with having to get up in the middle 
of the night and rush to trucks.  He alleged that he was subject 
to "rumors" of decapitation, body bags, and sleepless nights.  
At the age of 21 or 22, the Veteran had never been away from home 
in Oklahoma, and this was a stress that he still feels.  The 
Veteran has never contended that he actually witnessed any 
decapitation or body bags.

During the Videoconference hearing before the undersigned in 
February 2010, the Veteran stated that the stressor he alleges 
caused his PTSD was the "talk of dead bodies, fear and the 
stress of going to combat."  Hearing transcript at 5.  He also 
indicated that he received a letter stating that friends he knew 
and grew up with were killed and that he feared he was in an 
imminent position to be deployed.  Id. at 7.

The Veteran's service personnel records do not contain any 
indication that the Veteran received any of the awards or 
citations presumptively indicative of engaging in combat with the 
enemy.  As stated above, the Veteran himself admitted that he was 
never directly involved in combat.  See hearing transcript at 9.  
Therefore, his lay testimony cannot, by itself, establish the 
occurrence of the alleged stressor.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Instead, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  
The requisite additional evidence may be obtained from sources 
other than the veteran's service medical records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).

As mentioned, the Veteran does not allege that he actually 
encountered dead bodies, decapitation, or body bags.  In essence, 
he identified a stressor of the fear of encountering dead bodies, 
decapitation, body bags, and going into combat.  In addition, 
there are no statements of record from individuals who served 
with the Veteran who could attest to and corroborate the 
Veteran's psychological status at that time.

The Board notes that a medical opinion was provided in a VA 
outpatient treatment report.  The treating psychiatrist indicated 
that "despite not having been in Vietnam, the sleep deprivation 
on the base combined with the horror stories of the war and 
seeing the mentally and physically distraught fellow soldiers can 
readily explain the onset of acute (at that time) and chronic 
(till now) PTSD, plus knowing that he is likely to be shipped 
out."

Mere transcription of medical history does not transform 
information into competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  It is clear that the basis of the 
psychiatrist's opinion lies in the Veteran's own lay statements 
of his alleged stressor that, as explained, is entirely 
uncorroborated.

As discussed above, this case turns on the second criteria for 
service connection for PTSD, the occurrence of an in-service 
stressor.  Given the lack of sufficient identifying information 
(e.g. the names of the fellow soldiers who were physically and 
mentally distraught that the Veteran witnessed), and the obvious 
lack of any actual encounters with dead bodies, decapitation, or 
body bags, this is not a stressor subject to verification by a 
search of official records.  Notwithstanding efforts by the RO, 
the Veteran has offered no other verification of this alleged 
stressor.  Thus, the occurrence of the Veteran's alleged stressor 
cannot be verified by VA.

Because the occurrence of the fear asserted by the Veteran in 
service as a stressor has not been verified, and, given the 
paucity of information provided, which is not verifiable through 
assistance by VA, the preponderance of the evidence is against 
the claim for service connection for PTSD; there is no doubt to 
be resolved and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in June 2005, 
November 2005, and December 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of the issues on appeal.  The Veteran 
has not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the issues 
discussed above, and has not argued that any error or deficiency 
in the accomplishment of the duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claims.



ORDER

New and material evidence has been received to reopen the claim 
for service connection for a left knee disability, and the claim 
is reopened; to this extent, the appeal is granted.

New and material evidence has not been received to reopen the 
claim for service connection for an acquired psychiatric 
disability other than PTSD, and the claim is not reopened.

Entitlement to service connection for PTSD is denied.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, remands are necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

During a Videoconference hearing before the undersigned in 
February 2010, the Veteran testified that records from 1968 from 
Kaiser Permanente were not associated with the claims file.  He 
stated that these records indicate that he was diagnosed and 
treated for hypertension in 1968, within one year of separation 
from active service.  

With the understanding that the records would most likely not be 
available, given the fact that they are from over four decades 
ago, the undersigned held the record open for 60 days from the 
date of the hearing, for the Veteran to obtain the 1968 records 
from Kaiser Permanente.  

To date, no submissions have been made with respect to the Kaiser 
Permanente records.  However, given the purported probative 
nature of the treatment records, the RO should attempt to obtain 
the records from Kaiser Permanente from 1968.

The Veteran submitted a substantive appeal in July 2007 with 
respect to a statement of the case issued by the RO in June 2007.  
This substantive appeal was received by the RO within one year of 
a separate rating decision, dated in June 2007, adjudicating the 
issues of whether new and material evidence has been received to 
reopen a claim for service connection for a back disability and 
service connection for a neck disability, a left leg disability, 
a right leg disability, a right hip disability, cold injury 
residuals of bilateral hands, and cold injury residuals of 
bilateral feet.  

VA is obligated to construe communications from the Veteran "in 
a liberal manner for purposes of determining whether they raise 
issues on appeal."  Robinson v. Mansfield, 21 Vet. App. 545, 552 
(2009).  The Board, therefore, finds that the July 2007 
substantive appeal must also be liberally construed as expressing 
disagreement with the June 2007 rating decision.

Indeed, when questioned by the undersigned during a February 2010 
Videoconference hearing, the Veteran agreed that he wanted to 
appeal the issues included in the June 2007 rating decision.

The Board finds that the July 2007 substantive appeal expressed 
dissatisfaction with the rating decision, dated in June 2007, and 
is construed as a notice of disagreement (NOD).  See 38 C.F.R. § 
20.201 (2009).  A statement of the case has not been issued 
regarding these claims.  The filing of a notice of disagreement 
initiates the appeal process.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board is required to remand, rather than refer, 
these issues (whether new and material evidence has been received 
to reopen a claim for service connection for a back disability 
and service connection for a neck disability, a left leg 
disability, a right leg disability, a right hip disability, cold 
injury residuals of bilateral hands, and cold injury residuals of 
bilateral feet).  Id.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1)whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As mentioned above, a service treatment report from April 1966 
indicated that the Veteran fell and sustained a sprain to his 
left knee.  He also testified during the February 2010 hearing 
that he was sent to the dispensary for treatment of his left 
knee.

The Veteran underwent an MRI of his knees in March 2005, which 
revealed that the Veteran's left knee had myxoid degeneration in 
the anterior and posterior horns of the medial meniscus without 
obvious tear.  There was also a complex tear in the posterior 
horn of the lateral meniscus, moderate suprapatellar joint 
effusion, and a grade 1 strain without definite disruption was 
noted in the medial collateral ligament.

Given the low threshold as discussed in McLendon, there are 
indications of an association between a disability demonstrated 
after service and the Veteran's left knee injury during military 
service.  Hence, a VA examination should be afforded to the 
Veteran for a left knee disability.

Further, because the claim for service connection for a right 
knee disability is claimed as secondary to a left knee 
disability, the Board finds that the claim for service connection 
for a right knee disability as secondary to a left knee 
disability is inextricably intertwined with the claim for service 
connection for a left knee disability.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Any Board action on the 
service connection claim for a right knee disability as secondary 
to a left knee disability, at this juncture, would be premature.  
Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.	If possible, obtain all treatment reports 
from Kaiser Permanente (particularly from 
1968) that pertain to the Veteran's 
hypertension and associate them with the 
claims file.  If the records are not 
available, a negative response should be 
associated with the claims file.

2.	Send the Veteran a statement of the case 
on the issues of whether new and material 
evidence has been received to reopen a 
claim for service connection for a back 
disability and service connection for a 
neck disability, a left leg disability, a 
right leg disability, a right hip 
disability, cold injury residuals of 
bilateral hands, and cold injury 
residuals of bilateral feet.  The Veteran 
should be informed of his appellate 
rights and of the actions necessary to 
perfect an appeal on these issues.  
Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

3.	Schedule the Veteran for a VA examination 
of his left knee disability.  The claims 
file and a copy of this remand must be 
provided to the examiners in conjunction 
with the examinations, the examiners must 
review the claims file and annotate the 
report as to whether they reviewed the 
claims files.

The examiner should provide a diagnosis 
for any left knee disability found on 
examination and state the medical basis 
and underlying pathology for any 
disability found.  If the Veteran does 
not have a diagnosed left knee 
disability, the examiner should so state.

The nature and extent of a left knee 
disability, if any, should be evaluated. 

The examiner is asked to render a medical 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that such disability (if it 
currently exists) is etiologically 
related to service from March 1966 to 
February 1968.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.

4.	Then, readjudicate the Veteran's claims 
on appeal (service connection for a left 
knee disability, service connection for a 
right knee disability as secondary to a 
left knee disability, and whether new and 
material evidence has been received to 
reopen a claim for hypertension), with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


